ORDER
On June 8, 1993, the Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Joseph W. Beach had committed professional misconduct warranting public discipline. In the petition, the Director alleges that, in 1977, respondent formed a limited partnership with four other individuals; that, between 1977 and 1987, the limited partnership purchased interests in various other partnerships; that, in 1987, respondent received $92,450 on behalf of the limited partnership from the sale of the limited partnership’s interest in another partnership; that respondent did not notify the limited partners of the sale or of his receipt of the $92,450, but misappropriated the money to his own benefit; that, between 1987 and 1992, respondent made payments totalling $21,000 to the limited partnership which he falsely represented to be the income from the partnership’s interest he had sold in 1987; that respondent provided the limited partners with tax reports that contained false information in order to conceal his misappropriation; that, when confronted by the other limited partners in 1992, respondent turned over to the limited partners the partnership records and funds totaling $72,243; and that respondent made misrepresentations to the limited partners concerning the source of the $72,243 in order to conceal his misappropriation of the $92,450 from the partnership.
Along with the above described petition, the Director filed a stipulation for discipline between the Director and respondent. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and acknowledged that, by failing to answer, the allegations of the petition for disciplinary action against him would be deemed admitted pursuant to Rule 13, Rules on Lawyers Professional Responsibility. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is disbarment. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Joseph W. Beach, hereby is disbarred pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.